Citation Nr: 0935118	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In May 2007, the Veteran withdrew his request for a personal 
hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed below, the Board finds new and material 
evidence sufficient to reopen the claim.  The issue of 
entitlement to service connection for a low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1995, the Board denied the claim for service 
connection for a low back disability.  

2.  Some of the evidence received since 1995 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disability. 



CONCLUSIONS OF LAW

1.  The April 1995 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 
(2008).

2.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a 
low back disability on appeal is being reopened, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 1995 Board decision denied service connection 
because the evidence did not indicate that the low back 
pathology present at the time of service entrance underwent 
an increase in severity therein.  It was noted that the 
evidence of record did not demonstrate the presence of a 
chronic low back condition in service, at the time of 
separation from service, or for many years later.  The 
Veteran was notified of the denial and because the Veteran 
did not appeal that decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. 
§ 20.1100.  The Veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 1995 Board decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final Board decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the April 1995 Board decision includes, but is 
not limited to, private treatment records and statements from 
the Veteran and his buddies.  As noted, the Veteran's claim 
was previously denied because there was no showing that his 
pre-existing back disability increased in severity during 
service.  However, the Veteran has now provided August 2005 
and January 2006 statements from Dr. A.S.D. indicating that 
the Veteran's back pain was exacerbated by his time in-
service.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since April 
1995 warrants a reopening of the veteran's claim of service 
connection for a low back disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Service connection for a low back disability

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for may be granted on the merits, de novo.  
However, the Board concludes that before a decision can be 
made additional development is necessary.

The Veteran contends that he has a current low back 
disability that is etiologically related to his service.  In 
particular, the Veteran contends that in July 1953, he was 
sweeping and shoveling the streets when he hurt his back.  He 
stated that he sought medical treatment and was given two 
shots in his back and had to lie down for two days 
thereafter.  The Veteran claims that he sought treatment for 
low back pain periodically throughout his service after this 
incident.  In particular, he testified during his July 1993 
hearing in connection with his previous claim that anytime he 
lifted something even if it was not heavy his back would 
pull.  He reported that he was told in-service that it was 
muscle pain.  The Veteran added that he had back pain at the 
time of his discharge from service and episodically ever 
sense.  He indicated that he took a job after service that 
did not involve heavy lifting and that it was not until 1961 
after he switched jobs that he sought treatment because his 
back pain was really bad.  

The service treatment records reflected that the Veteran had 
two sets of enlistment examinations, one on March 24, 1952, 
and the other on April 8, 1952.  The March 1952 enlistment 
examination found the spine to be normal.  However, the April 
1952 enlistment examination found the spine to be abnormal.  
An accompanying record noted that the Veteran reported low 
back pain since last fall and that he hurt his back during 
heavy lifting and throwing.  There was a tender lumbosacral 
area upon examination but no definite disease was found.  X-
rays showed N.S.A. (no specific abnormalities).  Despite the 
Veteran's reports that he sought treatment during service for 
his low back, no treatment records were found.  His February 
1956 separation examination found his spine clinically normal 
and the accompanying report of medical history stated that 
the Veteran denied all service connected ills.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  As noted above, there are two examinations labeled 
as enlistment examinations.  The Veteran's DD Form 214 shows 
that the Veteran entered service on March 28, 1952.  Because 
the March 24, 1952, examination was conducted four days 
before the Veteran's enlistment date, the Board will consider 
this his enlistment examination.  Consequently, as the spine 
was found to be clinically normal on enlistment, the Veteran 
is presumed sound upon entrance.  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

The Board concludes that there is insufficient evidence to 
show that a low back disability clearly and unmistakably 
preexisted service.  Therefore, as a matter of law, the 
presumption of soundness cannot be rebutted, and the Board 
must find that a low back disability did not preexist his 
period of service.  Therefore, the Board's analysis must turn 
to the issue of whether a low back disability was incurred 
during the Veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

As noted above, the Veteran has consistently asserted since 
he filed his original claim in 1992 that he first experienced 
back pain for which he sought treatment in July 1953 and that 
he periodically sought treatment for his low back pain during 
service thereafter.  Although the Veteran contends that he 
sought treatment for his low back during service, no 
treatment records were found.  Additional requests for 
service treatment records at the air force bases provided by 
the Veteran were made and responses from the National 
Personnel Records Center (NPRC) in June 1994 and July 2007 
reflected that no records were available.  Despite the lack 
of service treatment records documenting that the Veteran 
sought treatment for his low back during service, the Board 
finds his consistent statements that he first experienced low 
back pain during service after shoveling in July 1953, 
received two shots in his back, rested for two days, and 
periodically sought treatment for his low back pain 
thereafter to be competent and credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)

However, the Board does not find his statements that he still 
experienced back pain at the time of his separation to be 
credible.  In this regard, on his February 1956 separation 
report of medical history, the Veteran denied all service 
connected ills and there was no indication that he was 
suffering from low back pain.  Thus, based on his own reports 
at the time of his separation from service, there is no 
evidence that he was experiencing low back pain at this time.  
The Board affords this September 1956 separation report of 
medical history more probative value than the Veteran's more 
recent assertions that he still experiencing low back pain at 
the time of his separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have 
greater probative value than history as reported by the 
veteran).

Thereafter, the Veteran testified that he first sought 
treatment from Dr. D for his low back after experiencing a 
really bad flare up in 1961.  A July 1992 response noted that 
records from Dr. D were unavailable and that the Veteran had 
not been seen since 1961.  A February 1989 record from Dr. S 
reflected that the Veteran had difficulty with his back on 
and off for a number of years usually following increased 
activity such as lifting or bending.  The Veteran reported 
that Dr. D had told him that he had a pulled muscle.  
Periodically he reported flare-ups but had not experienced a 
bad flare-up since 1978.  The impression was lumbar spine 
osteoarthritis and degenerative disc disease.  Following VA 
examination in July 1992, the diagnosis was degenerative 
lumbar vertebral disc disease with probable herniated disk.  

In August 2005 and January 2006, Dr. A.S.D. indicated that 
the Veteran had been a patient of his for many years and that 
he had reviewed his records from VA.  Dr. A.S.D. stated that 
during his time in service, the Veteran's back pain became 
more persistent and severe and these symptoms persisted since 
he left the service.  Dr. A.S.D. concluded that it was very 
likely that the back pain has been exacerbated by his time in 
service.  He added that records older than seven years were 
no longer available.

Although Dr. A.S.D. provided an opinion that appears 
favorable to the Veteran, he did not support his conclusions 
with any rationale.  Further, although the Board acknowledges 
that records older than seven years are no longer available, 
Dr. A.S.D. did not provide any accompanying medical evidence 
to support his opinion.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Nevertheless, the Board has found the Veteran's statements 
that he experienced low back pain after shoveling in 1953, 
received two shots in his back, rested for two days, and 
thereafter periodically experienced low back pain after 
lifting to be competent and credible.  Thus, because there is 
a suggestion that the Veteran's current low back disability 
might have been exacerbated during service, a remand is 
necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a low back 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, July 1992 VA 
examination, the examiner should render any 
relevant diagnoses pertaining to the claim 
for a low back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current low back disability 
began during the Veteran's period of 
service.  The Board is particularly 
interested in ascertaining whether the 
Veteran's current back disability is a 
continuation of his reports of experiencing 
low back pain following shoveling in 1953, 
receiving two shots, resting for two days, 
and experiencing back pain after lifting or 
bending during service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


